MEMORANDUM OF DECISION
On October 1, 1982, in District Court, Springvale, the Defendant, Harry G. Task-er, was tried and convicted of two violations of the cruelty to animals statute, 17-A.M.R.S.A. § 510. The statute imposes criminal liability upon any person who, inter alia, “intentionally, knowingly, or recklessly ... deprives any animal which he owns or possesses of ... necessary medical attention .... ” Following the denial of his appeal to the Superior Court, York County, he brings this appeal, contending that there was insufficient evidence presented by the State upon which a fact finder could rationally rest a guilty verdict.
In reviewing the Defendant’s challenge, we must view the evidence in the light most favorable to the prosecution, State v. Durgan, 467 A.2d 165 (Me.1983) reversing the conviction only if we find that no trier of fact could rationally have found guilt beyond a reasonable doubt. State v. Crosby, 456 A.2d 369, 370 (Me.1983).
It suffices to say that the record clearly reveals that the evidence was legally sufficient to support a finding that at Ber-wick the Defendant had intentionally, knowingly, or recklessly deprived two ponies which he owned of necessary medical attention.
The entry is:
Judgment affirmed.
All concurring.